NO. 07-12-0049-CR
                                  NO. 07-12-0050-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 27, 2012
                         ______________________________

                              JESSE ANTONIO GAITAN,

                                                                     Appellant

                                           V.

                                THE STATE OF TEXAS,

                                                                     Appellees
                         ______________________________

               FROM THE 271st DISTRICT COURT OF WISE COUNTY;

         NOS. CR16105 and CR16106; HON. JOHN H. FOSTEL, PRESIDING
                     _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Jesse Antonio Gaitan appeals from his convictions for the offenses of

tamper/fabricate physical evidence with intent to impair and unlawful possession of a

firearm by a felon. On January 12, 2012, the clerk=s records were filed. On January 20,

2012, the reporter filed extensions of time to file the records, which were granted by the

Second Court of Appeals to March 16, 2012, with the provision that “no further request for

extension of time should be necessary.”      On January 26, 2012, these cases were
transferred to the Seventh Court of Appeals. To date, no status report or reporter=s

records have been filed.

       Accordingly, we abate these appeals and remand the causes to the 271st District

Court of Wise County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine:

                when the reporter=s records can reasonably be transcribed
                into written form and filed in a manner that does not further
                delay the prosecution of this appeal or have the practical
                effect of depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be

developed a supplemental clerk=s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter=s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk=s and reporter=s records transcribing the hearing with the clerk of this

court on or before April 19, 2012. Should further time be needed by the trial court to

perform these tasks, then same must be requested before April 19, 2012.

       It is so ordered.

                                                  Per Curiam



Do not publish.



                                             2